Case: 09-30884     Document: 00511117705          Page: 1    Date Filed: 05/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 20, 2010
                                     No. 09-30884
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STEVEN M HUNTER,

                                                   Petitioner-Appellant

v.

UNITED STATES PAROLE COMMISSION,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:06-CV-1745


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Following entry of final judgment denying his request for 28 U.S.C. § 2241
relief, Steven M. Hunter, federal prisoner # 03704-017, appeals the dismissal of
his September 8, 2009, motion for summary judgment, contending that the
district court erred in dismissing the motion prior to its service on the United
States Parole Commission and without addressing the merits. He has also
moved for appointment of counsel and to remand his case so that the district
court may rule on the merits of his summary judgment motion.                         Hunter,

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30884    Document: 00511117705 Page: 2       Date Filed: 05/20/2010
                                 No. 09-30884

however, has failed to adequately brief the summary judgment dismissal and,
therefore, has waived its review. See Brinkmann v. Dallas County. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Moreover, the denial of Hunter’s September 8, 2009, summary judgment
motion is not the subject of this appeal. The instant appeal number, 09-30884,
was assigned to Hunter’s appeal from the district court’s denial of Hunter’s
request for unconditional habeas corpus release. He has, however, failed to brief
the denial of this motion and has thus waived its review. See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). In light of the preceding, the judgment of the
district court is affirmed, and Hunter’s motions for appointment of counsel and
remand are denied.
      After Hunter filed his appellate brief, he submitted for filing a pleading
entitled “Appellant Response to the Court Order Dated February 2, 2009,”
addressing the merits of the district court’s ruling on remand that he was not
entitled to § 2241 relief. The propriety of the district court’s judgment denying
Hunter relief on the merits is the subject of appeal number 09-31186, which is
currently pending before this court.
      AFFIRMED; MOTIONS FOR APPOINTMENT OF COUNSEL AND
REMAND DENIED.




                                       2